Citation Nr: 0406766	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  92-54 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a headache disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1978 
to September 1988.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

In April 1992, May 1996, and in June 2003, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran seeks a higher initial evaluation for his 
service-connected headache disability.  

In his February 2004 statement submitted on VA Form 646, the 
veteran's representative has offered several arguments 
concerning this claim.  He stated that the veteran has not 
been examined by VA for disability evaluation since 1999, 
over four years ago.  He submits that more information 
concerning the veteran's headaches could be obtained via a 
new VA evaluation examination requesting detailed 
information.  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The record reflects that 
the appellant has been treated for headaches since his last 
VA disability examination which was conducted in 1999.  In 
September 2003, he complained of a four-day history of 
headaches.  Cafergot was prescribed.  The Board finds that 
the veteran merits an additional and more current medical 
evaluation.  See 38 C.F.R. § 3.159 (2003); see also Waddell 
v. Brown, 5 Vet. App. 454 (1993).  

The veteran's representative has also pointed out that the 
veteran has submitted a letter from his employer regarding 
the veteran's headache disability in which the employer 
states generally that the veteran frequently complained of 
headaches, that periodically, his headaches interfered with 
his job performance and that the veteran occasionally had to 
leave work before the end of his shift.  The veteran's 
representative argues that the RO should have contacted the 
veteran's employer to request more detailed information 
regarding the frequency and severity of the veteran's 
headaches.  The Board notes that one of the considerations 
for an increased evaluation under Diagnostic Code 8100 is 
whether the veteran's attacks are productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2003).  Thus, a more detailed account regarding the 
veteran's headaches as they relate to his employment would be 
pertinent in this claim.  

The representative has also argued that the veteran should 
have been informed of alternative methods to support his 
claim on this issue, including the submission of a personal 
diary regarding the frequency and severity of the veteran's 
headaches.  Fulfillment of the duty to assist also requires 
that the veteran be informed of the evidence necessary to 
substantiate his claim, and the Secretary must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim, including alternative means of 
supporting his claim such as diaries, or 
detailed lay statements from friends, 
family and/or co-workers, and the 
division of responsibilities between the 
veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  As 
requested by the veteran's 
representative, the RO should contact the 
veteran's employer and request detailed 
information regarding the veteran's 
absences due to his headaches, and any 
repercussions the veteran has experienced 
as an employee due to his headache 
disability.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA neurological examination to 
evaluate his service-connected headache 
disability.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

The claims file must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
this has been accomplished.  The examiner 
should take a complete history of the 
veteran's headache disability, and 
document the frequency of the veteran's 
headaches, the duration of the headaches 
and whether the headaches are 
prostrating.  The examiner should also 
comment on the effect of the veteran's 
headache disability on his employability.  
All opinions or conclusions drawn must be 
supported by complete rationale.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



